Citation Nr: 1642328	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection of a neck disorder.

2.  Entitlement to service connection of a right knee disorder, to include patellofemoral syndrome.

3.  Entitlement to service connection of a lower back disability, to include intervertebral disc syndrome.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection of a left knee and shin disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to April 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted via videoteleconference.  A transcript of the hearing has been associated with the claims file.

These claims were previously before the Board in August 2014 and April 2016, at which time they were remanded in order to obtain further development.  That development having been completed, the claims are once again before the Board for further appellate review. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

The Board finds that the June 2016 VA examinations afforded to the Veteran as per the instructions of the prior Remand are inadequate.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that when the VA undertakes to provide the Veteran with an examination, the Veteran must receive an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991).  A VA medical examination is adequate "when it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  See Id. at 311.  As such, a medical opinion is inadequate unless it is based upon consideration of the Veteran's medical history and provided a fully detailed rationale.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).

Here, the Veteran was afforded VA examinations for his low back, neck, and bilateral knees on June 2016.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with degenerative joint disease of the cervical spine, lumbar spine, and right knee.  Although the examiner noted that the Veteran was diagnosed with a "bilateral knee condition," there was no other mention of the left knee within any diagnostic context.  The examiner provided an opinion that the Veteran's cervical spine, lumbar spine, and right knee were less likely than not related to military service.  In support, the examiner provided that there was no evidence of chronicity from military service.  However, no further explanation was provided, to include no discussion of the Veteran's alleged in-service injuries and his lay statements regarding the continual worsening of his conditions from military service to present, despite having elicited such history from the Veteran on interview.  Additionally, although the examiner appears to have noted the Veteran's post-service workman's compensation injuries, there was no actual discussion or analysis of whether this may be an intercurrent cause or if it was merely a re-aggravation of the Veteran's alleged previous in-service injuries.

A VA examination is inadequate where a VA examiner ignores the veteran's lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Such consideration is of great importance due to the fact that the examiner appears to be rendering a finding based solely on a finding of lack of any indication of chronicity.  At the very least, the examiner should explain why the Veteran's lay statements regarding chronicity of symptoms from service to present does not provide a basis for a finding that such symptoms did not exist.  

Additionally, notwithstanding such findings, the VA examiner does not further explain why chronicity is necessary in the first place for a finding of nexus in this particular case versus other mechanisms, such as a possible delayed onset or whether the Veteran's conditions could be more related to an intercurrent cause, such as the Veteran's post-service work injuries.  

As such, the Veteran's claims file should be returned to the June 2016 VA examiner so that an addendum opinion may be rendered which considers and discusses the Veteran's lay assertions regarding chronicity as well as a complete explanation and rationale for the necessity of such findings of chronicity in the Veteran's case and consideration of other causes if necessary.

In regard to the Veteran's left knee claim, the Board finds that such claim must also be returned for the provision of a VA examination opinion in the first instance.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 268.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, although the RO obtained a VA examination of the Veteran's left knee in accordance with the April 2016 Remand instructions, it does not appear that the VA examiner ever provided a nexus opinion for this issue, despite the fact that such was also requested in the Remand.  Although the VA examiner did not provide a specific diagnosis for the Veteran's left knee, other than noting a "bilateral knee condition" under the "Diagnosis" subsection, such notation indicated that the Veteran's left knee was actually examined and considered to have a disability.

As such, upon remand, the Veteran's claims file should be returned to the June 2016 VA examiner so that the Veteran's left knee diagnosis may be clarified and, to the extent that the Veteran has a current left knee disability, provide an opinion regarding etiology to military service, to include consideration of the Veteran's alleged in-service injury and service treatment records showing complaints of left knee pain as well as consideration of the Veteran's lay testimony regarding a continual worsening of symptoms from military service to present.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have recently treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, return the Veteran's claims file to the June 2016 VA examiner to provide an addendum opinion regarding any potential nexus of the Veteran's cervical spine, lumbar spine, and/or bilateral knee disabilities to military service.  If that examiner is no longer available, please schedule the Veteran's claims to be reviewed by an examiner of like skill and qualification. In arranging this examination, the examiner must be provided with access to the Veteran's electronic case file, including this Remand. The examiner shall note in the examination report that the record and the Remand have been reviewed.

The examiner must conduct all indicated evaluations, studies, and tests, and the examiner must identify, to the extent possible, any disabilities from which the Veteran suffers with relation to these areas of the body. The examiner must also discuss the symptoms, manifestations, and limitations caused by any such disabilities.

The examiner must provide clarification of all diagnoses previously provided, to specifically include whether the Veteran has current disabilities for his cervical spine, lumbar spine, right knee, and left knee, individually.

The examiner must also offer an opinion as to whether it is at least as likely as not that any identified disabilities are causally or etiologically related to the Veteran's service. In so doing, the examiner should specifically discuss any relation between the Veteran's current disabilities and any in-service incidents or injuries as reflected in the Veteran's service treatment records.    

The examiner must consider the Veteran's lay testimony in rendering a decision and discuss it accordingly.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 268.

 
4. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




